Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

The terminal disclaimer filed on 11/24/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10559306 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
After a full review of the complex claims as a whole, the examiner believes that the prior art taken alone or in combination fails to teach the claims as a whole such as a method,
The above claims are deemed allowable given the complex nature of comparing values from multiple devices for received voice inputs as precisely claimed as a whole in light of the earliest priority date. The closest prior art takes weights from devices unconditionally, meaning that if there are X device present then the system takes X weights to determine the highest among such devices, whereas assuming that weights are a value metric, the present invention has X devices and takes a first weight and compares the first value to X second values, in which case it must be higher. The highest value is not selected per se but the first weight must be higher than the second weight(s), in other words there is a first value being compared, unlike the prior art which at best uses a first value unrelated to the voice input (e.g. threshold) to compare to the second values. Additional prior art teaches ASR servers, even if a device is a server, the servers unconditionally return results and respond. Therefore the prior art in light of the priority date fails to teach or suggest an obvious modification that would teach or suggest the present claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Hershko; Yuval Corey et al.	US 20180196776 A1
Multiple microphones from devices.

Koulomzin; Daniel G.	US 20150248885 A1
Single device to control multiple devices.

Albesano, Dario et al.	US 20050171766 A1
NN layers.

Tato, Raquel et al.	US 20040236570 A1
ASR, multiple filters.

Rosenberger; Theodore Alfred	US 8340975 B1
Human vs robot ASR.

Phillips; Michael S. et al.	US 6961704 B1
Multiple ASR servers. Local vs external results for best selection.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571)-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2656                                                                                                                                                                                                        (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov